DETAILED ACTION

Response to Amendment
Amendments, filed on September 22, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Examiner notes that claim amendments to bring the case into condition for allowance and the filing of a terminal disclaimer over 11,031,161 has been agreed to by both Applicants and the Examiner to pass the case to allowance. However, there appears to be some difficulty in getting the TD filed/approved, so the Examiner has included the Examiner Amendments and set forth the double patenting rejection herein, since the present Application is approaching the date goal to act on the case by the Examiner. The Examiner apologizes for any inconvenience this may cause.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and/or FAX request with Mr. Paul Rodriguez on November 12, 2021.
The application has been amended as follows: 
Withdrawn method claims 1 – 6 have been cancelled.
Claim 11, line 3: after “plurality of segments” before the comma, the following phrase was inserted: “and being made out of the same materials”.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 and 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 - 14 of U.S. Patent No. 11,031,160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘160 B2 claims a shape changeable magnetic member (claim 11, noting recitation of magnetization) comprising a plurality of claim 11), the segments being magnetized to a desired magnitude and orientation of magnetization (claim 11 - different directions of magnetization, with different magnitudes being taken as an obvious variant given different magnetization directions and locomotion requirements claimed), the shape changeable magnetic material being capable of motion/change of shape such that it meets the claimed first and second shape limitations within the present claims (claim 11).
While the language is not identical, the Examiner deems that the claimed invention of US ‘160 B2 sufficiently overlaps/encompasses the present claimed limitations to render a double patenting rejection over this document as appropriate, especially noting the similar language used with regard to the distinct magnetic segments in both sets of claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejection and assuming the Examiner Amendment set forth above is officially entered into the claims, the Examiner notes that Applicants’ arguments clearly set forth the distinguishing features now claimed, specifically noting that the prior art requires distinct materials to achieve their ‘motion’.  The present claims as amended clearly distinguish over the art of record for this reason.

Response to Arguments
The Double Patenting rejection of claims in view of US 11,031,161
Applicants have filed two terminal disclaimers in an attempt to overcome this double patenting rejection. In both cases, the paralegal department that evaluates terminal disclaimers has objected to the applicants’ name as being incomplete. The Examiner will attempt to illustrate this below, as well as providing guidance as to what the paralegals require to see in the filed terminal disclaimer.

The following two names were provided on terminal disclaimers:

    PNG
    media_image1.png
    55
    491
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    121
    582
    media_image2.png
    Greyscale

However, the actual FULL name of Applicants, as listed on the Application data sheet is:

    PNG
    media_image3.png
    77
    870
    media_image3.png
    Greyscale


Specifically, the name that must be present on the terminal disclaimer is:
Max-Planck-Gesselschaft Zur Förderung Der Wissenschaften E.V.

Submission of a terminal disclaimer with this correction should be acceptable without any additional fee and would result in the present Application being in condition for allowance upon entry of the above indicated Examiner amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (amendment of September 22, 2021) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 3, 2021